Citation Nr: 0600546	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
fracture of the middle phalanx of the 3rd  and 4th left fingers 
and the distal phalanx of the 5th left finger.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.J. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from August 1954 to 
August 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision, the RO granted service 
connection and assigned a noncompensable rating for fractures 
of the middle phalanx of the 3rd  and 4th left fingers and the 
distal phalanx of the 5th left finger, effective March 24, 
2003.  In a May 2004 rating decision, the RO increased the 
veteran's disability rating from noncompensable to 10 
percent, also effective March 24, 2003.  

The Board notes that the veteran failed to report to a 
scheduled December 2005 video hearing before a Veterans Law 
Judge.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  The veteran's left hand is his non-dominant hand.  

2.  Since the March 24, 2003, effective date of the grant of 
service connection, the veteran's 3rd (long or middle), 4th 
(ring), and 5th (little) fingers of the left hand have 
exhibited 0-90 degrees in the metacarpophalangeal and 
proximal interphalangeal joints, with 0-50 degrees in the 
distal interphalangeal joint of the 3rd and 5th fingers, and 
ankylosis in a normal anatomical position of the distal 
interphalangeal joint of the 4th finger.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for fracture of the middle phalanx of the 3rd  and 4th left 
fingers and the distal phalanx of the 5th left finger, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5216-5230 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development actions needed to 
fairly adjudicate the veteran's claim on appeal have been 
accomplished.  

In this respect, through April 2003 and July 2004 notice 
letters, and a May 2004 SOC, the RO notified the veteran and 
his representative of the legal criteria governing his claim, 
the evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the April 2003 and July 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to submit to the RO evidence in his 
possession pertinent to his claim, in particular, medical 
evidence and/or service personnel records.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim(s), "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  In 
April 2003 the veteran notified the RO that he had no 
additional evidence to submit.  The veteran has been provided 
a VA examination with respect to his claim, the report of 
which is of record.  Significantly, neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must, in applying the schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996). 

A review of the evidence reflects that while in service the 
veteran incurred trauma to his left hand, suffering simple 
fractures of the middle phalanx of the 3rd  and 4th left 
fingers and the distal phalanx of the 5th left finger.  

A report of February 2004 VA medical examination undertaken 
with respect to the veteran's claim notes the veteran's 
report of developing progressive aching in his left hand at 
night, in particular, in the middle, ring, and little 
fingers.  He also reported that he began to develop swelling 
in those fingers with use of the left hand.  With repetitive 
use, there would be increased pain with radiation sometimes 
into the forearm and upper arm.  The veteran denied swelling 
of the interphalangeal joint of the affected fingers, and 
also denied any redness of the joint.  He reported that his 
activities were limited secondary to pain in the left hand 
because any repetitive or prolonged use would increase his 
left hand pain.  As a result, the veteran reported that he 
generally tried not to use the left hand too much.  The 
veteran reported that he was normally right handed.  

On clinical evaluation, the left hand showed no gross 
abnormalities.  There was no swelling or hypertrophy of any 
of the joints.  There was full range of motion of the thumb 
and index finger with limited motion only in the middle, 
ring, and little fingers.  The veteran had range of motion of 
0-90 degrees (full) in all the metacarpophalangeal joints.  
In the proximal interphalangeal joint, range of motion was 0-
90 degrees (full being 0-100) in the middle, ring, and little 
fingers.  In the distal interphalangeal joints, the veteran 
had range of motion from 0-50 degrees (full being 0-70 or 80) 
in the middle and little fingers.  In addition, there was 
ankylosis of the distal interphalangeal joint in the ring 
finger, with the joint being ankylosed in a normal anatomical 
position.  Passive range of motion of the distal 
interphalangeal joint of the ring finger resulted in no 
additional flexion but otherwise in hyperextension of 0-20 
degrees.  

The examiner further noted that, the veteran did not express 
pain with movement of any of the joints of his fingers 
actively or passively.  In making a grip, the veteran was 
noted as being able to oppose the middle finger to the palm, 
but lacked 1/4 inch of being able to oppose the ring finger and 
the little finger to the palm.  The veteran had good grasping 
strength with the thumb and index finger, and could oppose 
the thumb to all the digits with good strength, and had only 
some mild loss of grip strength in the left hand as compared 
to the right hand when attempting to grip the examiner's 
fingers.  The examiner noted that there was adequate strength 
in pushing and pulling and twisting, and the veteran's 
dexterity also appeared to be adequate.  His range of motion 
of the joints in the left hand was not further limited by 
repetitive movement, nor was it additionally limited due to 
pain, fatigue or weakness.  The veteran reportedly did not 
have sensory loss in the left hand and/or muscle atrophy.  

The examiner's diagnosis was old injury of the left hand with 
multiple fractures, with limitation of motion.  Functional 
loss [of the left hand] secondary to pain was mild, and 
functional loss secondary to pain with repetitive use was 
moderate.  The examiner further reported that there was no 
functional loss secondary to fatigue, weakness, or lack of 
endurance.  An associated diagnostic study was reported as 
revealing mild osteoarthritis of the joints of the lateral 
phalanges and base of thumb.  

The veteran's fracture of the middle phalanx of the 3rd  and 
4th left fingers and the distal phalanx of the 5th left finger 
is currently rated, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5218-7802 for unfavorable ankylosis of three 
digits of one hand (non dominant).  The veteran seeks an 
initial rating in excess of the 10 percent currently 
assigned, contending that he has increased pain with use of 
his left hand.  

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under that diagnostic code, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specified joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  The Board 
notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints are considered a group of minor 
joints.  See 38 C.F.R. § 4.45 (2005).   

As noted above, the examiner in February 2004 noted that an 
X-ray of the veteran's left hand revealed, "mild 
osteoarthritis joints of lateral phalanges and base of 
thumb."  It is not apparent from that description whether 
the arthritic changes are in all the lateral phalanges of the 
fingers or solely in the phalanges of the thumb.  Accepting 
that the veteran has osteoarthritic changes in the 3rd, 4th, 
and 5th fingers, any identified limitation of motion of the 
joints of those fingers is to be rated under Diagnostic Codes 
5216-5230, as will be discussed below.  Furthermore, as noted 
above, the veteran is currently in receipt of a 10 percent 
disability rating.  Thus, given the lack of arthritis in two 
or more minor joint groups, the Board finds that the veteran 
is otherwise receiving the highest available disability 
rating under Diagnostic Code 5010.  

The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
provides in particular, that:

(1.) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand."   

(2.) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Id.  

(3.) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation.  Id. 

Unfavorable ankylosis of the long, ring, and little fingers 
(Diagnostic Code 5218) for the nondominant hand warrants a 20 
percent rating.  Unfavorable ankylosis of the long and ring 
fingers, long and little fingers, or the ring and little 
fingers (Diagnostic Code 5219) for the nondominant hand 
warrants a 20 percent rating.  Note: Also consider whether 
evaluation as amputation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5218 and 5219.  

Favorable ankylosis of the long, ring, and little fingers 
(Diagnostic Code 5222) for the nondominant hand warrants a 20 
percent rating.  Favorable ankylosis of the long and ring 
fingers, long and little fingers, or the ring and little 
fingers (Diagnostic Code 5223) for the nondominant hand 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5222 and 5223.  

With respect to ankylosis of individual digits, ankylosis of 
the long finger, either unfavorable or favorable (Diagnostic 
Code 5226) for the nondominant hand warrants a 10 percent 
rating.  Ankylosis of the ring or little finger, either 
unfavorable or favorable (Diagnostic Code 5227) for the 
nondominant hand warrants a noncompensable rating.  Note: 
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226 and 5227.  

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger 
(Diagnostic Code 5229) of the nondominant hand with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  With 
a gap of less than one inch (2.5 cm.) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, and; extension is 
limited by no more than 30 degrees, a noncompensable rating 
is warranted.  Any limitation of motion of the ring or little 
finger (Diagnostic Code 5230) warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.  

In this case, since the March 24, 2003, effective date of the 
grant of service connection, the medical evidence fails to 
establish a rating in excess of 10 percent warranted for the 
veteran's fractures of the middle phalanx of the 3rd  and 4th 
left fingers and the distal phalanx of the 5th left finger.  
In this respect, initially evaluating the veteran's 
disability per guidance provided in the preamble, neither the 
metacarpophalangeal or proximal interphalangeal joints of the 
3rd, 4th, or 5th fingers has been identified as being 
ankylosed.  As such, none the fingers warrants evaluation for 
amputation or for unfavorable ankylosis.  

The evidence otherwise does not reflect favorable ankylosis 
of three digits of one hand or, for that matter, two digits 
of one hand under Diagnostic Codes 5222 and 5223.  Likewise, 
ankylosis of the ring or little finger would warrant no more 
than a noncompensable evaluation under Diagnostic Code 5227.  
Furthermore, clinical findings do reflect limitation of 
motion of two or more digits (all three digits show some 
limitation of motion).  Thus, in evaluating the three fingers 
separately, the Board notes that the veteran was able to 
oppose the long/middle finger to his palm, and the finger is 
not noted as exhibiting limitation of extension beyond 30 
degrees.  As such, the veteran's third finger, at best, would 
warrant no more than a noncompensable rating under Diagnostic 
Code 5229.  Furthermore, any limitation of motion of the ring 
or little finger warrants no more than a noncompensable 
evaluation under Diagnostic Code 5230.  

The evidence also reflects the examiner's report that the 
range of motion of the veteran's joints in the left hand was 
not further limited by repetitive movement; nor were the 
joints additionally limited due to pain, fatigue or weakness.  
As such, there simply is no indication that the veteran's 
disability, with consideration of flare-ups due to pain, 
would approximate a 20 percent rating for favorable ankylosis 
of three fingers of the left hand, for unfavorable ankylosis 
of two digits of the left hand, or for unfavorable ankylosis 
of three digits of the left hand.  See 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, 8 Vet. App. at 204-7.  Furthermore, the 
examiner has reported that the veteran's left hand (as 
compared to the individual service-connected digits) 
experiences mild functional loss due to pain and moderate 
functional loss due to pain with repetitive use.  Here, the 
Board finds that the current 10 percent rating takes into 
consideration any interference with the veteran's overall 
function of his left hand due to his service-connected 3rd, 
4th, and 5th fingers.  

For all the foregoing reasons, the Board finds that since the 
March 24, 2003, effective date of the grant of service 
connection, the veteran's fractures of the middle phalanx of 
the 3rd and 4th left fingers and the distal phalanx of the 5th 
left finger have met the criteria for an initial 10 percent, 
but no higher, rating.  




ORDER

An initial rating in excess of 10 percent for fracture of the 
middle phalanx of the 3rd  and 4th left fingers and the distal 
phalanx of the 5th left finger, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


